UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1782


ODELIS DEL CARMEN PINEDA-DE PORTILLO,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 28, 2022                                       Decided: February 9, 2022


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


ON BRIEF: John J. Garzon, THE LAW OFFICE OF JOHN J. GARZON, Sunnyside, New
York, for Petitioner. Brian M. Boynton, Acting Assistant Attorney General, Anthony C.
Payne, Assistant Director, Jessica D. Strokus, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Odelis Del Carmen Pineda-De Portillo, a native and citizen of El Salvador, petitions

for review of an order of the Board of Immigration Appeals (Board) denying her motion

for reconsideration. In her opening brief, Pineda-De Portillo does not address the Board's

reasons for denying reconsideration. We therefore conclude that Pineda-De Portillo has

abandoned any such claim on review. See Suarez-Valenzuela v. Holder, 714 F.3d 241,

248-49 (4th Cir. 2013) (except in rare cases, failure to raise issue in opening brief

constitutes abandonment of issue). Accordingly, because the Board’s order denying

reconsideration is unchallenged, we dismiss the petition for review. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                 PETITION DISMISSED




                                            2